DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh (US 20020026864 A1).
	Regarding claim 1, Gotoh discloses a tuning machine (Figs. 1 and 2) for a stringed instrument comprising: an input shaft (3) having a first end (the portion inserted into the tuning knob 10), and an opposite second end having an eccentric (one surface of the flange 3c includes a center portion to which the pinion 3b is mounted), the input shaft being rotatable in response to an input from a user (para. 0027); a gear member (3b) with a central axial bore to receive the eccentric to move the gear member though an eccentric circular motion as the input shaft rotates (para. 0031), the gear member having external teeth (Figs. 1 and 2); a ring gear (internal gear 5) having internal teeth 
	Regarding claim 2, Gotoh discloses: a limiting mechanism (e.g.,  screw 12) that interferes with the gear member to limit rotation of the gear member about its central axis (para. 0031).  
	Regarding claim 3, Gotoh discloses: wherein the external teeth are convex and are capable of meshing with complementarily concave grooves between the internal teeth (inherent to the geared coupling between the pinion 3b and the internal gear 5 in Figs. 1 and 2).  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh.
Regarding claims 4 and 5, Gotoh does not mention explicitly: wherein the gear member (3b) has one or two fewer external teeth than the internal teeth of the ring gear (5).
	However, the examiner takes official notice that: geared coupling between ring and pinion gears (used to spin wheels and axles forwards and backwards to improve drive-train performance and provide extra power to the wheels), wherein the pinion has one or two fewer external teeth than the internal teeth of the ring gear, is well known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply such well-known mechanism to Gotoh’s pinion 3b and internal gear 5 to arrive at the claimed invention, as an intended use of the well-known technique, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
	Regarding claim 6, Gotoh discloses: wherein the string post is connected to the ring gear coaxially with the central axis of the ring gear (Figs. 1 and 2).  
	Regarding claims 7 and 14, Gotoh discloses: a housing (e.g., the hollow cylindrical housing 2 in Figs. 1 and 2) for mounting on the stringed instrument, the housing defining a bore (e.g., shaft hole 4) and the input shaft being journaled for rotation in the Page 3 of 7 bore, and the housing further defining a cavity to accommodate the gear member and the ring gear (Figs. 1 and 2).  
	Regarding claims 8 and 15, Gotoh discloses: wherein the housing includes a base portion having a bottom surface for mounting (via the head stock A) on the 
	Regarding claim 11, Gotoh discloses: a handle (e.g., tuning knob 10) connected to the first end of the input shaft to facilitate a user to impart rotation to the input shaft (para. 0031).
	
Allowable Subject Matter
6.	Claims 9-10, 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 9, 12 and 16 is the inclusion of the limitation: wherein the limiting mechanism comprises a void defined in the top wall and a projection on the gear member that travels within the void, and the void confines the travel of the projection to a range of motion that permits the eccentric circular motion of the gear member but does not permit rotation of the gear member about its central axis. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837